Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Klaveness (‘619).
Klaveness discloses a seismic reflection data acquisition method adopting concentric circle equal offset, including the steps of;
selecting a point as a hypocenter (20), 5 setting (see Fig. 3) three concentric survey circles with a center at the hypocenter, which are a first concentric survey circle 
connecting the receivers (30) to a 24-channel engineering seismograph (see Fig. 5) by seismic exploration cables respectively, and 
while collecting data, taking electrical discharges or stampings as a 20 seismic source (25) at the hypocenter to stimulate seismic waves, where the 24 receivers (30) receive seismic reflection waves from a place ahead of the tunnel face and transmit signals to the 24-channel engineering seismograph.
The differences between Klaveness and claim 1 is (a) the claim specifies that the minimum times of 25 stimulation of the source is three with an interval of at least 5 seconds, (As noted on col. 5, lines 18+ and col. 6, lines 21+, Klaveness suggests that almost one minute is required to generate and observe six pulses, which translates to a pulse every 10 seconds), (b) the claim specifies that the three concentric circles are in proportion 1:2:3 whereas Klaveness suggests the radii may be 300m, 600m and 1200m or a proportion in 1:2:4 and (c) the claim specifies a round hole with a depth of 1 m is 
Per the first difference (a), the claimed interval of at least 5 seconds compared interval of at least 10 seconds in Klaveness would appear to be a matter of design choice and would be obvious to one of ordinary skill in the art.  Specifically, the seismic pulse velocity is known to be a function of the medium through which the pulses are propagating such that the timing intervals between pulses would be a matter of design choice based upon the type of geological medium being prospected.  
Per the second difference (b), Klaveness suggests (see col. 3, lines 63-65) that the radii of 300m, 600m and 1200m (proportion 1:2:4) is purely exemplary and in fact depends upon the subsurface geology and surface or spurious noise at the sensor location.  Therefore, to one of ordinary skill in this art the claimed proportion (1:2:3) is also a matter of design choice and obvious to one of ordinary skill in this art.  Claim 1 is so rejected.
Per the third difference (c), Klaveness discloses a round hole (well bore) at the center of the concentric survey circles (Fig. 2).  The hole limitations to “a depth of 1m” and “the axis of the hole is vertical to a tunnel face wall and tilts downward by 10 degrees” are matters of design choice and obvious to one of ordinary skill in the art since the Klaveness wellbore reads upon an initially bored tunnel and the 10 degree tilt would be obvious since no wellbore is bored perfectly vertically due to rock structures ahead of the wellbore.  Claim 1 is so rejected.
Dependent claims 3 and 4 are claiming natural frequency and sensitivity of the receivers, phase and amplitude differences between traces and radius of the first .

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl